

116 S4833 IS: To amend title 32, United States Code, to authorize cybersecurity operations and missions to protect critical infrastructure by members of the National Guard in connection with training or other duty. 
U.S. Senate
2020-10-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4833IN THE SENATE OF THE UNITED STATESOctober 21 (legislative day, October 19), 2020Ms. Hassan (for herself and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend title 32, United States Code, to authorize cybersecurity operations and missions to protect critical infrastructure by members of the National Guard in connection with training or other duty. 1.Cybersecurity operations and missions to protect critical infrastructure by members of the National Guard in connection with training or other dutySection 502(f)(1) of title 32, United States Code, is amended by adding after the flush matter at the end the following new sentence: Such training or other duty may include cybersecurity operations or missions undertaken by the member's unit at the request of the Governor of the State concerned to protect critical infrastructure (as that term is defined in the Critical Infrastructures Protection Act of 2001 (42 U.S.C. 5195c))..